           Case 1:19-cv-10408-NMG Document 23 Filed 03/09/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 KEITH HOBBS, individually and on
 behalf of all others similarly situated,

                                                 Case No. 19-CV-10408-NMG
           Plaintiff,
      v.
                                                 NOTICE OF SETTLEMENT
 COMMONWEALTH SERVICING
 GROUP, LLC, a Massachusetts limited
 liability company, and DMB
 FINANCIAL, LLC, a Massachusetts
 limited liability company,
           Defendants.


       Plaintiff Keith Hobbs (“Plaintiff” or “Hobbs”) hereby provides notice that the Parties
have reached a settlement in this case and states as follows:

       1. Plaintiff filed the instant case alleging violations of the Telephone Consumer
              Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). (See Dkt. 1.)
       2. Plaintiff and Defendant have engaged in settlement discussions and have reached
              an agreement to resolve the individual claims brought by Plaintiff. The claims of
              any putative, unidentified class members will be dismissed without prejudice while
              Plaintiff’s claims will be dismissed with prejudice.

The Parties are presently working to finalize a settlement agreement and believe a Stipulation of

Dismissal will be filed within thirty (30) days.



                                                        Respectfully Submitted,

Dated: March 9, 2020                            By: /s/ Taylor T. Smith
                                                      One of Plaintiff’s Attorneys

                                                        J. Steven Foley
                                                        Law Office of J. Steven Foley

                                                   1
Case 1:19-cv-10408-NMG Document 23 Filed 03/09/20 Page 2 of 3




                                  100 Pleasant Street #100
                                  Worcester, Massachusetts 01609
                                  Telephone: 508-754-1042
                                  Facsimile: 508-739-4051

                                  Steven L. Woodrow (admitted pro hac vice)
                                  swoodrow@woodrowpeluso.com
                                  Taylor T. Smith (admitted pro hac vice)
                                  tsmith@woodrowpeluso.com
                                  Woodrow & Peluso, LLC
                                  3900 East Mexico Ave., Suite 300
                                  Denver, Colorado 80210
                                  Telephone: (720) 213-0675
                                  Facsimile: (303) 927-0809

                                  Attorneys for Plaintiff and the Class




                              2
         Case 1:19-cv-10408-NMG Document 23 Filed 03/09/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the date indicated below, the foregoing document (and any

attachments or accompanying documents) was served via the Court’s electronic filing system on

counsel for all parties who have appeared in this matter.



Date: March 9, 2020                          /s/ Taylor T. Smith




                                                 3
